Campbell, J.,
delivered the opinion of the court.
In Adams v. Dees, 62 Miss. 354, the exemptionist had converted his homestead into a garnishable debt due to-himself, and afterward invested that debt, which his judgment-creditor had a right to pursue, in a purchase in the name of his wife, and we held that a court of chancery should aid the creditor to reach the assets of his debtor, and apply them to the- judgment uninfluenced by the fact that the debt arose from a sale of the homestead, since the statute did not exempt the proceeds of a homestead.
In this case the defendant in the judgment did not have a debt due him for a sale of the homestead, and did not have title to the land conveyed in payment for his homestead, but conveyed his homestead for a conveyance of other real estate to his wife. This he had the right to do. The case is plainly distinguishable from that cited.

Affirmed.